Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 1 of 13




                                                                         B
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 2 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 3 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 4 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 5 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 6 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 7 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 8 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 9 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 10 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 11 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 12 of 13
Case 3:19-cv-00138 Document 1-2 Filed on 04/18/19 in TXSD Page 13 of 13
